J-S48033-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA        IN THE SUPERIOR COURT OF
                                          PENNSYLVANIA
                  Appellant

                    v.

DAVID C. BEATTY

                         Appellee                    No. 197 WDA 2015


              Appeal from the Order Entered on January 14, 2015
               In the Court of Common Pleas of Beaver County
                Criminal Division at No.: CP-04-0001646-2014

BEFORE: PANELLA, J., DONOHUE, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                       FILED SEPTEMBER 22, 2015

      The Commonwealth appeals the January 14, 2015 order granting

David Beatty’s pre-trial petition for writ of habeas corpus. We affirm.

      The trial court aptly summarized the tragic factual and procedural

history of this case as follows:

      On July 4, 2014, a bedroom clothes dresser fell on [top of
      Beatty’s] two children, Ryeley, age three, and Brooklyn, age
      two, while they were in . . . their home in Aliquippa,
      Pennsylvania and caused their death. On October 6, 2014,
      [Beatty] was charged in a four count criminal information with
      two counts of involuntary manslaughter, 18 Pa.C.S. § 2504(a),
      and two counts of endangering the welfare of children, 18
      Pa.C.S. § 4304(a)(1). [Beatty’s] wife and the mother of the
      deceased children, Jennifer Beatty, also resided in the home, but
      was not present during the incident. She was charged with two
      counts of endangering the welfare of children[.]

Trial Court Opinion (“T.C.O.”), 3/17/2015, at 1-2 (minor modifications for

clarity).
J-S48033-15



      On September 11, 2014, Beatty appeared for his preliminary hearing

before Magisterial District Judge Andrew M. Hladio.        The trial court

summarized the evidence presented by the Commonwealth at that hearing

as follows:

      On July 4, 2014, Detective [Steven Roberts, of the Aliquippa
      Police Department] received a report of two unresponsive
      children at [Beatty’s] residence.    [When] he arrived at the
      residence, one child was laying on the front porch and the other
      child was laying on the front yard; both were being treated by
      firemen, police officers, [and] paramedics. The children were
      transported to the local Heritage Valley Hospital. Brooklyn was
      pronounced dead at Heritage Valley Hospital. Ryeley was flown
      to Children’s Hospital in Pittsburgh, where she later died.
      Shortly after his arrival at the residence, Detective Roberts
      asked [Beatty] how the children were injured. [Beatty] told him
      that he observed the children sitting on a dresser drawer and
      then [he] went to the bathroom to prepare a bath for them.
      While in the bathroom, he heard a crash, returned to the room
      within seconds, and found the dresser on top of the children.
      [Beatty] advised that he then moved the dresser, placed the
      children on the bed, called 911, and began preforming
      [Cardiopulmonary Resuscitation (“CPR”)] until first responders
      arrived.

      After the children were transported from the scene, Detective
      Roberts asked [Beatty] to once again describe how the children
      were injured and to show him where this incident occurred inside
      of his home. Once inside the home, Detective Roberts observed
      “a high amount of clutter” and described the house as “very
      filthy.” [Beatty] showed Detective Roberts the bedroom where
      the children were injured and the bathroom where he was at the
      time of the incident. [Beatty] also showed Detective Roberts the
      dresser drawer, and demonstrated that it was pulled out
      approximately three to four inches at the time he observed the
      children sitting upon it.

      Later that evening, Detective Roberts, along with Captain [Ryan
      Pudik from the Aliquippa Police Department,] spoke with
      [Beatty] at Children’s hospital. During this interview, [Beatty]
      stated that he had been using the bathroom when he heard a

                                   -2-
J-S48033-15


     “bang,” he then called out to the children and received no
     response. [Beatty] estimated that he checked on the children
     within one or two minutes of hearing the noise. Upon further
     questioning, [Beatty] stated that, after hearing the “bang,” he
     many have remained in the bathroom for up to five minutes
     before he checked on the children. Due to the discrepancies in
     [Beatty’s] recitation of the events, Detective Roberts asked
     Detective [Timmie Patrick, a Beaver County Detective] to
     interview [Beatty] further.

                                 ****

     On July 4, 2014, Detective Patrick interviewed [Beatty] at
     Children’s Hospital, at Detective Roberts’ request. [Beatty] told
     Detective Patrick that he was in the bathroom for approximately
     five minutes when he heard a “bang” from the children’s room,
     and assumed they were jumping on the bed; he then responded
     within 30 seconds to one minute and discovered the dresser on
     [top of] the children. Upon further questioning, [Beatty] stated
     that, after he heard the “bang,” he called out to Ryeley, did not
     receive a response, and stayed in the bathroom for another ten
     to twelve minutes before checking on the children.

     Detective Patrick spoke with [Beatty] again on July 7, 2014.
     Detective     Patrick  advised    [Beatty]   that   there  were
     “discrepancies,” and [Beatty] then told him, “Yeah, I know.
     There’s [] a lot more time that I was in the bathroom.” During
     the interview, [Beatty] advised that after hearing the “bang,”
     calling out to Ryeley, and receiving no response, he remained in
     the bathroom for an additional 20 to 25 minutes. [Beatty]
     explained to Detective Patrick that he remained in the bathroom
     because he suffers from irritable bowel syndrome.

                                 ****

     Dr. [Todd Luckasevic, an expert in forensic pathology,]
     performed an autopsy on Brooklyn on July 5, 2014, and an
     autopsy on Ryeley on July 6, 2014. Dr. Luckasevic found that
     each child died as a result of asphyxiation due to compression of
     the chest. Dr. Luckasevic also found that the “manner of death”
     for each child was accidental; he went on to explain, “accidental
     is [an] unforeseen outcome. You get in your car this afternoon
     and you drive home, and you . . . get in an accident. That’s
     unforeseen. That these children were playing during the day[,]
     it was unforeseen that they would wind up dead that evening.”


                                   -3-
J-S48033-15


      Dr. Luckasevic further testified as to the . . . children’s likelihood
      of survival had they received care within certain periods of time:

                Had the children received care within thirty seconds of the
                 dresser falling on them, there was a good chance that they
                 would survive with a full recovery, though they may have
                 required assistance, such as an “external rub” or CPR.

                Had the children received care within ninety seconds after
                 the dresser fell on them, or later, there was no chance of
                 meaningful survival; the children could have been kept
                 alive indefinitely on life support, but at ninety seconds they
                 would have been clinically brain dead.

                Had the children received care within thirty to ninety
                 seconds, there is a “gray zone” in which they may or may
                 not have survived.      Dr. Luckasevic explained that for
                 survival during this time period “[y]ou’re going to need to
                 know how to do CPR. You’re going to need to know basic
                 life support, and potentially it’s going need to be done by
                 either an emergency nurse or physician at this point . . . .”

Id. at 2-6 (minor modifications for clarity; citations to preliminary hearing

transcript omitted).

      At the conclusion of his preliminary hearing, the Magisterial District

Judge held all of Beatty’s charges for trial. On November 12, 2014, Beatty

filed a petition for writ of habeas corpus, averring that the Commonwealth

failed to present a prima facie case as to the two counts of involuntary

manslaughter.         On December 15, 2014, the trial court held a hearing on

Beatty’s       petition.   The   Commonwealth       submitted   into   evidence   the

September 11, 2014 preliminary hearing transcript, the children’s autopsy

reports, and another report drafted by Dr. Luckasevic.              On January 14,

2015, the trial court granted Beatty’s petition and dismissed both counts of

involuntary manslaughter.           Specifically, the trial court held that the


                                          -4-
J-S48033-15



Commonwealth failed to establish the mens rea necessary to support either

involuntary manslaughter charge.

      On January 30, 2015, the Commonwealth filed a notice of appeal. On

February 9, 2015, the trial court ordered the Commonwealth to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

The Commonwealth timely complied.        On March 17, 2015, the trial court

filed a Pa.R.A.P. 1925(a) opinion.

      The   Commonwealth     presents   one   issue   for   our   consideration:

“Whether the [trial c]ourt erred in granting the [habeas p]etition for the

charge of [i]nvoluntary [m]anslaughter.” Brief for Commonwealth at i.

      Appellate review of an order granting habeas corpus relief is subject to

the following principles:

      The decision to grant or deny a petition for writ of habeas corpus
      will be reversed on appeal only for a manifest abuse of
      discretion. It is settled that a petition for writ of habeas corpus
      is the proper means for testing a pre-trial finding that the
      Commonwealth has sufficient evidence to establish a prima facie
      case.    Although a habeas corpus hearing is similar to a
      preliminary hearing, in a habeas corpus proceeding the
      Commonwealth has the opportunity to present additional
      evidence to establish that the defendant has committed the
      elements of the offense charged.

      A prima facie case consists of evidence, read in the light most
      favorable to the Commonwealth, that sufficiently establishes
      both the commission of a crime and that the accused is probably
      the perpetrator of that crime. The Commonwealth need not
      prove the defendant’s guilt beyond a reasonable doubt. Rather,
      the Commonwealth must show sufficient probable cause that the
      defendant committed the offense, and the evidence should be
      such that if presented at trial, and accepted as true, the judge
      would be warranted in allowing the case to go to the jury.


                                     -5-
J-S48033-15



Commonwealth v. Keller, 823 A.2d 1004, 1010-11 (Pa. Super. 2003)

(citations omitted).    “In determining the presence or absence of a prima

facie case, inferences reasonably drawn from the evidence of record that

would support a verdict of guilty are to be given effect, but suspicion and

conjecture    are     not   evidence   and   are   unacceptable   as   such.”

Commonwealth v. Packard, 767 A.2d 1068, 1071 (Pa. Super. 2001)

(citation omitted).

      The Crimes Code defines involuntary manslaughter as follows:

      A person is guilty of involuntary manslaughter when as a direct
      result of the doing of an unlawful act in a reckless or grossly
      negligent manner, or the doing of a lawful act in a reckless or
      grossly negligent manner, he causes the death of another
      person.

18 Pa.C.S. § 2504(a).

      A person acts recklessly with respect to a material element of an
      offense when he consciously disregards a substantial and
      unjustifiable risk that the material element exists or will result
      from his conduct. The risk must be of such a nature and degree
      that, considering the nature and intent of the actor’s conduct
      and the circumstances known to him, its disregard involves a
      gross deviation from the standard of conduct that a reasonable
      person would observe in the actor’s situation.

18 Pa.C.S. § 302(b)(3).

      Although Section 2504 extends to conduct that is either reckless or

grossly negligent, the Pennsylvania Supreme Court has construed those

terms identically in this context. See Commonwealth v. Comer, 716 A.2d
593, 597 (Pa. 1998) (holding that the definition of “recklessly” set forth in



                                       -6-
J-S48033-15



Section 302 encompasses “gross negligence” in Section 2504). Therefore, in

order to overcome Beatty’s petition for habeas corpus, the Commonwealth

needed to offer evidence to demonstrate a prima facie case that Beatty

acted recklessly. The Commonwealth concedes that it failed to do so. See

Brief for Commonwealth at 5 (“The Commonwealth believes that Beatty did

not consciously act or in act [sic] to create [a] substantial risk, rather it was

unconscious inadvertent conduct of Beatty which created risk [sic] and

caused the children’s death.”).     Instead, the Commonwealth argues that

Beatty acted “negligently.”

      A person acts negligently with respect to a material element of
      an offense when he should be aware of a substantial and
      unjustifiable risk that the material element exists or will result
      from his conduct. The risk must be of such a nature and degree
      that the actor’s failure to perceive it, considering the nature and
      intent of his conduct and the circumstances known to him,
      involves a gross deviation from the standard of care that a
      reasonable person would observe in the actor’s situation.

18 Pa.C.S. § 302(b)(4).

      The Commonwealth maintains that it produced sufficient evidence that

Beatty acted with the above defined mens rea. This may be true, but the

involuntary manslaughter statute speaks in terms of “gross negligence”

rather than mere negligence.         Our Supreme Court has rejected the

argument that these two levels of culpability are one in the same.

      [T]he fact that criminal negligence differs from tort negligence
      does not mean that the negligence defined in Section 302 of the
      Code is the equivalent of the “gross negligence” contemplated in
      Section 2504. If the General Assembly had intended for Section
      302 negligence to be sufficient to establish the mens rea

                                      -7-
J-S48033-15


      necessary for involuntary manslaughter, it need not have added
      the modifier “gross.”       Given the principle of statutory
      construction requiring that we view the language of a statute in
      such a way as to give effect to all of its terms, see 1 Pa.C.S.
      § 1921(a); Commonwealth v. Gilmour Mfg. Co., 822 A.2d
676, 679 (Pa. 2003), we cannot construe the reference to “gross
      negligence” in Section 2504 as requiring mere proof of the
      “negligent” (or “criminally negligent”) state of mind defined in
      Section 302.

Commonwealth v. Huggins, 836 A.2d 862, 867 (Pa. 2003).

      The law is clear that a showing of mere negligence or “criminal

negligence” does not satisfy the Commonwealth’s burden of proving the

necessary   mens    rea   for   involuntary   manslaughter.     Because    the

Commonwealth concedes that it failed to demonstrate that Beatty acted

recklessly, as defined in 18 Pa.C.S. § 302(b)(3), the trial court neither erred

nor abused its discretion in granting Beatty’s petition for writ of habeas

corpus.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/22/2015




                                     -8-